[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON PLAINTIFF'S MOTION TO STRIKE (#103) 
Special Defenses
If 31-279-9(e) is proven to apply, the plaintiff has no cause of action against the defendants.
Motion denied.
Counterclaim First Count
Even when read in the light most favorable to the defendants the allegations of this count do not enlarge upon the allegations found lacking in Mozzochi v. Beck, 204 Conn. 490 (1987). CT Page 16091
Although attorneys have a duty not to pursue groundless litigation that duty does not give rise to a third party action for abuse of process unless the third party can point to specific misconduct intended to cause specific injury outside of the normal contemplation-i of private litigation. Id., p. 497. This has not been done.
The general allegations of abuse here do not satisfy the requirement of showing the use of legal process "primarily to accomplish a purpose for which it was not intended. Id p. 497.
Motion granted.
Counterclaim Second Count 
This count presents a different cause of action and stands on a different footing. If proven, the knowing use of an impermissible remedy to collect a consumer debt may constitute a CUTPA violation under one or more prongs of the "Cigarette Rule." This is a matter of proof. Facially, at least, this count is valid. The cost of defense is an ascertainable loss.
Motion denied.
Licari, J